Citation Nr: 1747004	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-47 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1986 to November 1988 in the US Navy as a functional support and administration specialist. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  The matter was subsequently transferred to Indianapolis, Indiana.
 
The Board remanded the claim for hypertension for further development in February 2014, May 2014, and October 2015 and it is again before the Board.


FINDING OF FACT

The Veteran's hypertension was manifested by diastolic pressure predominantly less than 120.


CONCLUSION OF LAW

The criteria for a compensable rating in excess of 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In October 2015, the Board remanded the claim for a new examination for hypertension.  This was completed in March 2016.  Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

The Veteran and the Veteran's representative have not raised any other argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

The Veteran was granted a 20 percent rating effective October 2004 in a February 2005 rating decision and he contends that he is entitled to a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Hypertension

The Veteran's hypertension is rated as 20 percent disabling under Diagnostic Code 7101.  

All blood pressure measurements will be expressed in units of millimeters of mercury (mmHg).  Pursuant to Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; mimimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medications for control.  A higher 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Note (1) following Diagnostic Code 7101 provides that the term "hypertension" means the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  Note (2) provides that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it, rather than by a separate evaluation.  Note (3) provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, Notes.

Given the number (easily in the hundreds) of blood pressure readings from the Veteran's numerous inpatient hospitalizations and multiple imprisonments over the course of nearly a decade and a half, most blood pressure readings are given in ranges in the following formula for any period:  "[systolic range] over [diastolic range]."  Specific readings are given when pertinent for deciding the issue of entitlement to disability rating in excess of 20 percent.

Although the Veteran had hypertension for a number of years prior to 2004, the Veteran filed is initial claim for service connection in October 2004.  He also submitted VA treatment records for February 2004, which noted blood pressure of 154/108, and that the Veteran took medication (Verapamil and Hydrochlorothiazide) for hypertension at the time.  A July 2012 VA treatment record, reported that the Veteran stated at some point in 2003 he had blood pressure measured at 201/160, but no medical record contains such a reading.

VA treatment records submitted from February 2004 to January 2005 show readings of 148/110 (February 2004), 174/128 (March 2004), 148/110 (September 2004), 179/117 (November 2004), 179/113 (November 2004), and 173/105 (January 2005) with notes from November 2004 on reporting  "elevated" readings due to the Veteran not taking hypertension medication.  

A January 2005 emergency note reading, after the Veteran was out medication for two weeks, was 173/105.  Veteran's subsequent VA treatment records show dozens of semi-daily blood pressure readings from February to March 2005, when the Veteran was in in-patient treatment.  The Veteran's readings ranged from 138 to 171 over 79 to 113 (once).  Veteran was listed as being on hypertension medication.  

The Veteran reported a period of homelessness and ran out of medication prior to the next blood pressure reading in July 2005 and reading was 173/111, with a subsequent reading of 182/116 in October 2005.

Veteran was treated at a private facility in August and September 2005 for polysubstance abuse and had been drinking (six beers a day) and using cocaine "just prior" to arrival.  He additionally just used marijuana prior to admittance.  Blood pressure readings were 194/119, 117/116, 174/122, 225/135, and 180/100.  Veteran was not taking his blood pressure medication at this.  He apparently reported to this facility as a walk-in multiple times after being discharged in this two month timeframe.

Veteran had private treatment records from October 2005 with readings of 146/92, 163/98, 174/97, and 193/70.  He had headaches and lighted headedness.  It was reported that he was detoxing after "some recent heavy cocaine abuse" and had been "smoking cocaine approximately 1-2 hours" before treatment. 

VA records show Veteran's reading was 157/99 in August 2006. 

Veteran was imprisoned in December 2006 until January 2008.  At the time, he took his blood pressure medication and his blood pressure was well-controlled with readings between low-110 to 130 over low-70s to low 90s.  There was one reading of 133/96 in December 2007 and readings of 140(or 148)/109, 147/103, and 131/97 in September 2007.  He additional had low readings of 97/65 and 88/59 in August 2007.  A blood pressure treatment sheet listed semi-daily readings from February through May 2007, mainly in the same range given above (130 or lower over low 90s or lower), with March reports of 158/102 and 138/102

VA treatment records report readings of 135/92 and 169/134 in December 2008.  An additional reading for only the diastolic that same month was 90-110 and another December 2008 note reported readings over 120s to 130s/70s to  90s.  

Veteran has a December 2008 private ER record noting that the Veteran had been drinking heavily, vomiting, and had used cocaine that day.  Blood pressure was 124/61.

The Veteran's VA treatment records show readings as follows: 136/74 (March 2009),  152/102 (April 2009), 138/88 (July 2009), 130/100 (August 2009), 128/92 and 160/108 and reported home reading of 140 systolic (September 2009), 138/84 (October 2009), 120/84 (November 2009), and 143/102, 148/104, 133/88, and 150/102 (January 2010).  February 2010 reading was 128/84.  A note from January 2010 stated diastolic was in the 90-110 range. Veteran was taking hypertension medication at this time.  

The Veteran had a VA examination in August 2009, showing blood pressure at 132/108, 140/104, and 130/98. Veteran was on Hydrochlorothiazide and Lisinopril.

Veteran had a period of mental health residential rehabilitation in February through March 2010.  During this time, February 2010 blood pressure readings included a reading of 179/125 and, apparently one hour after taking medication the same day, of 136/88-82 and later that month of 136/84.  He was listed as taking hypertension medication.  Additional February 2010 notations are in line with 130s over high 80s and lower 90s.  Readings down over two days in February showed one reading of 144/93.  His blood pressure was reported as 150/102, 147/95, 128/84, and 163/101 in early March.  

One day in early March, the Veteran was unable to take blood pressure medication due to low pulse and his blood pressure readings were 133/82 and 128/84.  He subsequently was able to take medications again and additional March 2010 VA treatment notes reported readings in two days of 144/92, 142/92, 150/95, and 136/82 and an additional two day period with three readings of 133/82, 131/89, and 142/92. 

VA treatment records in April 2010 showed, after switching medications, the Veteran had readings of 141/98 and 145/93 later the same month and reported home systolic as 140s to 150s.  An additional self-reported reading was in April 2010 reading was 150/130.  VA treatment record report readings were 138/90, 133/88, and 117/83 in May 2010 and 130/88 in June 2010.  Additional blood pressure readings were 98/78, 112/72, 112/80 (August 2010).  Readings of 152/100, 159/107, 145/97 were noted in a September 2010 VA examination, and additional readings of 152/104 and 146/102 the same month in VA treatment records.  In the September 2010 VA examination, the examiner found the Veteran's renal artery stenosis (which the examiner was doubtful existed) was not due to or aggravated by hypertension.  February 2011 reading was 128/84 and 133/92 and medications were listed as unchanged.

Veteran was hospitalized again in March through April 2011, with readings of 141/105 (at admission), and the Veteran reported he had been using cocaine and marijuana and abusing alcohol and did not report whether he had been taking his medication prior to hospitalization.  He was given blood pressure prescriptions upon admission.  Blood pressure readings were generally in the 130s (or lower) over 90-100, except for readings of 145/105, 144/105, 141/105, 160/111, 182/121, 182/121, 160/111 and a notation of "BP>140/90."  April 2011 readings were largely in the 130s over high 80s and low 80s, with two readings of 148/107 and 134/93.

At a May 2011 DRO hearing, Veteran noted his multiple medications and stated he had increased headaches due to medication.  He reported his home monitoring readings as "140, 150, 155 . . . 140/110 or 121, 150/130 . . .  165/140 or 155/140."

The Veteran was hospitalized again in August 2011 and remained hospitalized through September 2011, had been drinking and smoking cocaine and marijuana prior to hospitalization.  The VA treatment records do not mention whether he was currently medicated, and medications were restarted and then changed.  Veteran had periods of low and high blood pressure, including dizziness and lightheadedness.  Readings varied widely, with most readings being 140 (or lower) over 100 (or lower), except for readings of 176/118, 152/99, and 140/102.  He was discharged in September 2011.

VA outpatient treatment records from September 2011 showed blood pressure at 134/78 and a VA examination for an unrelated issue showed 128/78 and, after the Veteran ran out of medication, in November 2011 at 170/103.  A March 2012 reading was 121/83 and was still medicated.

The Veteran was hospitalized again in February 2012 through March 2012 due to mental health issues.  He had not taken his blood pressure medication and had been drinking and taking recreational drugs the day of hospitalization.  His reading was 168/108 left arm on admission.  For this period, additional readings were largely from 121 to 143 over 82 to 92, with additionally reading of 158/109, 169/108, 157/108, and 194/114.  Blood pressure reading at discharge was 121/83.

In June 2012, a VA emergency room note reported "BP 1154/95," which is obviously an error and presumably was a reading of 154/95, with additional readings of 159/113 and 145/92 the same month.  Listed medications during this period of hospitalization were Lisinopril and Amlodipine Besylate.

Blood pressure readings in November 2012 were 136/86 and 150/84 and the Veteran continued to take his hypertension medications.  A January 2013 VA treatment record reported same blood pressure as before (136/86) with an additional note of 136/78 and that the Veteran continued to take his medications. 

Veteran was hospitalized in March 2013 for psychiatric issues and apparently had stopped taking his blood pressure medications sometime prior.  A triage note upon arrival at the hospital showed reading of 159/114 and 149/109.  A March 2013 VA psychiatric treatment note (which appears to have occurred when he was first hospitalized) reported three readings in a single day of 147/100, 145/97, and 134/90.  The accompanying note reported extensive alcohol and drug use a couple of days before, described as recent "binge[] on cocaine and EtOH" and recent non-compliance with blood pressure medications.  VA treatment records report blood pressure readings of 150/100 and with self-reported home readings ranging around 150/100.  Readings on one day in March 2013 of 150/101, 131/93, and 117/87.  An additional treatment record reported the same three blood pressure readings as before, with an additional notation of 146/104, 154/107, and 152/109.  Blood pressure was listed as "likely high 2/2 non-compliance and cocaine [use]."  He was given proper hypertension medication at this time and a blood pressure monitor. 

The next blood pressure reading was in September 2013 VA treatment record at 114/80 and his blood pressure was listed as stable in an October 2013 VA treatment record with a reading of 142/86 and 132/84.  June 2014 VA treatment record reports reading of 124/80.

An August 2014 VA examination noted continued use of medication, blood pressure on left arm of 154/109 and 153/109 on right.  Finding was given of uncontrolled blood pressure.

Veteran was hospitalized again in October 2014.  His reading at admission was 204/125 and the Veteran had been drinking and using cocaine and marijuana.  He was given hypertension medication.  Additionally reading during October 2014 were 177/125, 165/107,165/103, 162/98, 131/82, 148/89, and 95/55.  He was given proper medication and discharged several days after hospitalization.  Discharge record reported blood pressure reading of 169/115, taken several days prior to discharge.

The Veteran had a period of hospitalization in March 2015.  VA treatment records throughout the month report blood pressure readings were largely 158 or lower over 100 or lower, excepting readings of 144/110, 148/105, 168/106, 164/101.  An additional March 2015 note of the right and left upper arm showed 168/106 and 164/101.  Blood pressure readings for four days in a row that same month were 158/82, 137/85, 134/86, and 142/80.  There are additional notes to the effect that his blood pressure was in the 150s/90s range.  An additional note reported blood pressure was above goal of 140/90, but the Veteran stated he had not taken any blood pressure medications prior to the medical appointment and that, according to the Veteran, his blood pressure at home was historically above goal without dual BP meds.  Veteran had an irregular discharged from inpatient treatment in March 2015.

At an April 2015 VA examination average blood pressure reading was reported as 137/86 (July 2014) and two readings of 140/90 in March 2015.  The Veteran reported his home readings were "routinely below 140/90."  Veteran's diastolic blood pressure was not predominately over 100 or more.  The examiner noted he took Amlodipine.  

Veteran was hospitalized in July 2015 and reported recent use of alcohol, cocaine, and marijuana.  Records from July 2015 showed readings largely within 139-145 over 90-100 (or lower) with one reading of 159/100.  The day of the Veteran's discharge, his readings were 157/89 and, an additional reading was, on left, 174/99 and, on right, 164/94.  

A March 2016 VA examination for hypertension and treatment records from the same time reported that at home the Veteran's blood pressure had been varying with reported undated readings of 153 or lower over 102 or lower.  Veteran continued to take his hypertension medications.  The Veteran reported that he had renal problems, but was unaware of what renal problems were and, when told it pertained to the kidneys, he reported he had elevated creatine and protein in his urine, but did not have dialysis.  The Veteran was not aware of any chronic kidney disease he may have.  Veteran reported headaches related to high blood pressure.  Three readings the day of the March 2016 examination were 142/80, 150/86, and 132/78 with an average of 141/81.  The examiner found no renal disease and that the Veteran's laboratory worked from August 2015 "indicates Veteran has BUN of 8.7, creatinine of 1.06, and GFR of >60" and did have a history of elevated creatinine in the past, but no evidence that this was caused by hypertension.  The "Veteran ha[d] no significant proteinuria and essentially a negative work-up for secondary hypertension."  Headaches were not found to be secondary to hypertension, as they were reported to be constant and that was not consistent with headaches related to hypertension.

An August 2016 VA treatment note reported readings of 154/90, 153/90, and 149/94.

The Board concludes that a rating greater than 20 percent for hypertension is not warranted at any time during the period of time covered by this appeal.  The Board has recounted the Veteran's history and numerous readings of blood pressure at length above.  The Board recognizes the Veteran has had numerous scattered diastolic pressure reading in excess of 120, including in (and not limited to) March 2004, August/September 2005, December 2008, February 2010, April 2010, April 2011, and in October 2014 treatment records.  These spikes largely correlate to when the Veteran had very recently been drinking or using cocaine and had not been taking medication and his diastolic pressure decreases markedly afterwards.  See, e.g., October 2014 VA treatment records (noting, after the Veteran stopped using cocaine and drinking, there was a sudden drop of diastolic pressure from over 120 to largely between 107 and the low-80s, a range maintained until the end of the appeal period).  The Board also recognizes the Veteran has reported readings of above 120 for his diastolic pressure.  The Board has carefully outlined numerous pertinent blood pressure readings above to attest that, despite the fact the Veteran had some readings above 120, the predominance of the diastolic pressure readings were under 120.  This remains true, even considering the Veteran's statements that he reported diastolic readings of above 120.  As a result, a higher rating in excess of 20 percent is not warranted.

To the extent that the Veteran suggests that his predominant diastolic blood pressure would be higher if not for the ameliorating effects of medication, Diagnostic Code 7101 contemplates the effect of medication.  McCarroll v. McDonald, 28 Vet.App. 267 (2016).  In this case, the Veteran's episodes of higher blood pressure are substantially concurrent with the avoidance of medication and episodes of substance abuse.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for hypertension is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


